 1 McGREGOR W. SCOTT
   United States Attorney
 2 GARY M. LEUIS
   Special Assistant United States Attorney
 3 MISDEMEANOR UNIT
   2500 Tulare Street, Suite 4401
 4 Fresno, California 93721
   Telephone: (559) 497-4000
 5

 6 Attorneys for Plaintiff
   UNITED STATES OF AMERICA
 7

 8
                                        UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         Case No. 1:18-po-00300-SAB
12                         Plaintiff,                  [Citation #7418385]
13   v.                                                MOTION AND ORDER FOR DISMISSAL
14   DIANNLOPEZ DELEON
15                         Defendant.
16

17

18          The United States of America, by and through McGregor W. Scott, United States Attorney, and

19 Gary M. Leuis, Special Assistant United States Attorney, hereby moves to dismiss Case No.
20 1:18-po-00300-SAB [Citation #7418385] against DIANNLOPEZ DELEON, without prejudice, in the

21 interest of justice, pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure.

22

23 DATED: March 19, 2019                                 Respectfully submitted,

24                                                       McGREGOR W. SCOTT
                                                         United States Attorney
25
                                                 By:     /s/ Gary M. Leuis
26                                                       GARY M. LEUIS
                                                         Special Assistant United States Attorney
27

28
                                                        1
29

30
 1
                                              ORDER
 2

 3          IT IS HEREBY ORDERED that Case Number 1:18-po-00300-SAB [Citation #7418385] against
 4 DIANNLOPEZ DELEON be dismissed, without prejudice, in the interest of justice.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     March 19, 2019
                                                 UNITED STATES MAGISTRATE JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                   2
29

30
